                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ALEXANDRA MIKAELA LAIRD
                  Plaintiff,

vs.                                                                No. CV 18-301-SMV

NANCY A. BERRYHILL,
Acting Commissioner of Social Security Administration,

                               Defendant.

            AGREED ORDER GRANTING MOTION FOR ATTORNEY FEES
                UNDER EQUAL ACCESS TO JUSTICE ACT (EAJA)


       THIS MATTER having come before the Court upon Plaintiff’s Unopposed Motion for

Attorney Fees Under Equal Access to Justice Act (Doc. #27) the Court FINDS that the MOTION

should be GRANTED.

       IT IS THEREFORE ORDERED that attorney fees be, and hereby are, awarded under the

Equal Access to Justice Act, 28 U.S.C. § 2412(d), payable to Plaintiff and mailed to Plaintiff’s

attorney in the amount of $2787.60. See Astrue v. Ratliff, 560 U.S. 586, 598 (2010) (EAJA fees

are paid to the prevailing party, not the attorney).

       IT IS FURTHER ORDERED THAT, if Plaintiff’s counsel receives attorney fees under

both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel shall refund

the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

       DATED this 19th day of March 2019.

                                                          _______________________________
                                                             The Honorable Stephan M. Vidmar
                                                                 United States Magistrate Judge
                         2



Submitted by:


s/ Feliz M. Martone
Feliz M. Martone
Attorney for Plaintiff


Approved by:

Email approval 3/18/19
                     _
Kathryn Bostwick
Attorney for Defendant
